





CITATION: TA & K Enterprises Inc. v. Suncor Energy
      Products Inc., 2011 ONCA 613



DATE: 20110927



DOCKET: C53117



COURT OF APPEAL FOR ONTARIO



Goudge, MacFarland and Watt JJ.A.



BETWEEN



T A & K Enterprises Inc.



Plaintiff (Appellant)



and



Suncor Energy Products Inc. and Suncor Energy Inc.



Defendants (Respondents)



David Sterns and Allan D. J. Dick, for the appellant



Larry P. Lowenstein, Jean-Marc Leclerc and Adam Hirsh, for the
          respondents



Heard: June 13, 2011



On appeal from the judgment of Justice Paul Perell of the
          Superior Court of Justice, dated December 17, 2010, with reasons reported at
          (2010), 78 B.L.R. (4th) 70 (Ont.).



Goudge J.A.:



INTRODUCTION

[1]

TA & K Enterprises Inc. (TAK) operated a gas station under a
    franchise agreement with Suncor Energy Products Inc. (Suncor).  The issue in
    this appeal is whether Suncor was exempted from the obligation created by the
Arthur
    Wishart Act
(
Franchise Disclosure
),
2000
, S.O. 2000 (the Act)
    to provide a disclosure statement to TAK before it signed that agreement.  The
    primary exemption relied on by Suncor is s. 5(7)(g)(ii) of the Act which
    applies to excuse the franchisor where the franchise agreement is not valid
    for longer than one year and does not involve the payment of a non-refundable
    franchise fee.

[2]

Perell J. granted Suncors motion for summary judgment.  TAK appeals. 
    As I explain, I agree with the motion judge.  I would therefore dismiss the
    appeal.

THE FACTS

[3]

The essential facts are not disputed.  It is agreed, that for the
    purposes of the Act, Suncor is a franchisor, TAK is a franchisee, and the
    Retail Franchise Agreement (RFA) they signed on November 11, 2008 is a
    franchise agreement.  The term of the RFA was one year, commencing on November
    15, 2008 and ending on November 14, 2009.  TAK acknowledged that Suncors
    franchise agreements were generally for one year, with no option to renew at
    the end of that year; that Suncor and its franchisees often enter into the new
    franchise agreements; that franchisees had no right to insist that the new agreements
    contained the same terms; and that in fact the franchise agreements often did
    change from year to year.

[4]

On August 1, 2009, Suncors parent company, Suncor Energy Inc., merged
    with Petro Canada.  One consequence was that Suncor was required by the Commissioner
    of Competition to divest a number of gas stations.  As a result, Suncor wrote to
    TAK in October 2009 to advise that when the RFA expired in November 2009, there
    would be an extension of the RFA on a month-to-month basis on the same terms
    and conditions.

[5]

On January 12, 2010, Suncor wrote again to advise that the RFA would
    terminate on August 12, 2010.

[6]

Prior to the RFA being signed, Suncor had not provided a disclosure
    statement to TAK.  On January 18, 2010, TAK purported to exercise the right of
    rescission given by the Act to a franchisee whose franchisor had not provided
    it with a disclosure statement as required by that Act.  On the same day, TAK
    commenced a proposed class action alleging the right to rescind on this basis,
    and claiming the refund provided by the Act to those entitled to rescind.  This
    led to Suncors motion for summary judgment seeking to dismiss the action,
    because no disclosure document was required.

THE LEGISLATION

[7]

A number of sections of the Act are relevant.  The franchisors
    obligation to provide a disclosure document to a prospective franchisee is set
    out in s. 5(1):

5.(1)
A franchisor shall
    provide a prospective franchisee with a disclosure document and the prospective
    franchisee shall receive the disclosure document not less than 14 days before
    the earlier of,

(a) the signing by the prospective franchisee
    of the franchise agreement or any other agreement relating to the franchise;
    and

(b) the payment of any consideration by or on
    behalf of the prospective franchisee to the franchisor or franchisor's
    associate relating to the franchise. 2000, c. 3, s. 5 (1).

[8]

Section 5(4) specifies the information that the disclosure document must
    contain, such as material facts as prescribed by regulation and financial
    statements.

[9]

Section 5(7) sets out the circumstances in which a franchisor is
    exempted from these obligations.  Section 5(7)(g)(ii) is at stake in this
    appeal:

5.(7) This section does not apply to,...

(g) the grant of a franchise if,...

(ii) the franchise
    agreement is not valid for longer than one year and does not involve the
    payment of a non-refundable franchise fee...

[10]

Section 6(2) gives the franchisee the right to rescind the franchise
    agreement if the franchisor never provided the disclosure document.  Section
    6(6) then provides various rights accruing to the rescinding franchisee,
    including the right to receive from the franchisor a refund of any monies paid,
    other than for inventory, supplies or equipment.

[11]

Section 12 puts the burden of proof on a franchisor seeking to invoke an
    exemption:

12.
In any proceeding
    under this Act, the burden of proving an exemption or an exclusion from a
    requirement or provision is on the person claiming it. 2000, c. 3,
    s. 12.

THE DECISION APPEALED FROM

[12]

The motion judge found that the exemption provided in s. 5(7)(g)(ii)
    applied to relieve Suncor of the obligation to provide TAK with a disclosure
    document.  He concluded that both requirements of that exemption were met.

[13]

First, the RFA was not valid for longer than one year, since its term
    was November 15, 2008 to November 14, 2009 and that was the period during which
    the parties had rights and obligations.  He found that the potential
    availability as of November 11, 2008 (when the RFA was signed) of a cause of
    action for anticipatory breach did not extend or enlarge those rights.  Nor was
    his conclusion undermined by the possibility that, at the end of the term, the
    RFA could be extended, since that would make it impossible to know before the
    RFA was signed whether a disclosure document was required, something which was
    clearly inconsistent with the logic of the section.

[14]

Second, the RFA did not involve the payment of a non-refundable
    franchise fee but rather payment of royalties for the sale of Suncor products. 
    The motion judge held that a franchise fee is not a royalty but a payment to
    obtain the right to purchase and operate a franchise in a franchise chain, or in
    other words a fee paid for the right to be a member of the franchise chain:
TA
    & K Enterprises Inc. v. Suncor Energy Products Inc.
(2010), 78 B.L.R.
    (4th) 70 (Ont. S.C.), at para. 61.

ANALYSIS

[15]

TAK attacks both these conclusions of the motion judge and argues that
    Suncor met neither requirement of s. 5(7)(g)(ii).

[16]

To begin with the first requirement, TAK argues that the motion judge
    erred in finding that the RFA was not valid for more than a year.  It says that
    there are a number of ways in which the RFA must be considered to have been valid
    for more than a year.

[17]

First, TAK argues that even though its term was only one year, the RFA
    was signed on November 11, 2008 and bound the parties at least until the term
    ended on November 14, 2009, a period of more than one year.

[18]

I disagree that this takes it outside the exemption.  I agree with the
    motion judge that the legislative purpose underpinning the first requirement is
    to protect franchisees by ensuring they receive a disclosure document before
    committing to a franchise agreement, unless the period during which they will
    be shouldering rights and obligations is of short enough duration that they are
    at minimal risk.  The Act fixes it at one year or less.  In this case, the term
    of the RFA is one year.  That is the time frame during which the franchisee is
    bound to certain rights and obligations.  It is thus the time frame during
    which the franchise agreement is valid for the purposes of the exemption.

[19]

TAK seems to agree with this approach when it acknowledges that the
    exemption was clearly intended to exempt franchises of short duration such as
    concession at an annual three-week fall fair.  Where the franchise agreement is
    signed more than a year before such a fair, the exemption would be preserved
    because the term of the contract would only be three weeks, the duration of the
    fair.  The exemption turns on that term.

[20]

TAK also makes much of the right of either party to sue for anticipatory
    breach of contract once the contract is signed, even before its term begins. 
    Again I agree with the motion judge that the availability of this cause of
    action is different from what the exemption is driving at, namely the duration
    of the rights and obligations under the contract.  Professor John D. McCamus
    offers this useful insight in his book,
The Law of Contracts
(Toronto:
    Irwin Law, 2005), at pp. 651-52:

[I]t is well established that where the innocent
    party elects to disaffirm the contract on the basis of an anticipatory
    repudiation, the innocent party may immediately commence an action for breach. 
    The innocent party need not postpone the commencement of such an action until
    the date for performance has arrived.  Although this proposition is often
    referred to as the doctrine of anticipatory
breach
, it has frequently
    been observed that it is difficult to see how one could breach an obligation
    prior to the date for performance.  Accordingly, anticipatory
repudiation
is perhaps a more felicitous description of the factual phenomenon.

[21]

TAK argues that a second way in which the RFA remained valid for more
    than a year is that both the indemnity provisions and the confidentiality
    provisions in the RFA are explicitly said to survive the termination or
    expiration of the RFA.  In my view the answer to this argument is that both
    sets of provisions provide for their continuation only if the franchise
    agreement has been terminated or expired.  The survival of these provisions
    does not extend the franchise agreement itself.  An agreement that has been terminated
    or expired cannot be considered valid.

[22]

Third, TAK says that the existence of s. 50.2 in the RFA means that the
    RFA cannot be considered to have had a duration of only one year.  That section
    provides that if the franchisee remains in possession of the premises after the
    expiry of the term of the agreement and continues to pay a monthly rent, the
    tenancy becomes one of month-to-month, subject to the terms of the RFA. 
    However this section does not extend the RFA.  It simply turns the tenancy into
    a monthly one.  It creates no more than the possibility of the franchisee
    becoming an over-holding tenant at the end of the RFA. If that possibility does
    not occur, it cannot possibly be argued that the RFA is extended.  The presence
    in the RFA of a section that merely creates the possibility of a month-to-month
    tenancy after the RFA expires cannot be taken to extend it.

[23]

Lastly, TAK argues that the Suncor letter of October 2009 indicating that
    when the RFA expired on November 14, 2009 Suncor would extend it on a month-to-month
    basis made the RFA valid beyond its expiry period.  In my view, this letter
    simply creates new monthly agreements following the expiration of the RFA.  It
    does not stretch the RFA into a longer franchise agreement.  Moreover, TAKs
    argument is contrary to the scheme of s. 5 of the Act.  That scheme requires
    that the existence of the franchisors obligation to provide a disclosure
    document (or the franchisors exemption therefrom) be known with certainty
    before the RFA is signed or consideration paid to the franchisor.  Section 5 is
    unworkable if the obligation can be triggered after the fact by a letter sent
    some 11 months later.

[24]

In summary, I would reject the arguments put forward by TAK to treat the
    RFA as valid for more than one year.  I would conclude that the RFA meets the
    first requirement of s. 5(7)(g)(ii) of the Act.

[25]

The second requirement of the exemption is that the franchise agreement
    does not involve the payment of a non-refundable franchise fee.  The Act does
    not define franchise fee.  TAK says that the motion judge erred in finding
    that the RFA met this requirement.  It argues that payments for intangibles,
    such as royalties (which the RFA does provide for) must be considered franchise
    fees, thereby taking the RFA out of the exemption.  It looks for support to the
    French version of the Act which uses the phrase redevances de franchisage non
    remboursables.  TAK translates redevances as any amount required to be paid
    at fixed intervals.  This would include royalties, as well as many other
    payments.

[26]

I would reject TAKs argument.  It seeks to use the French version of
    the Act by focusing only on redevances, thereby taking in any payments
    required to be paid by the franchisee at fixed times, including rent.  This
    would effectively prevent any franchise agreement from meeting this requirement,
    which cannot have been the legislative intent.  In my view, the full phrase redevances
    de franchisage non remboursables does not take us beyond the phrase in the
    English version, namely franchise fee, and is of no assistance to TAK.

[27]

A better guide is provided by the regulation to the Act.  Section 6 of
    Ontario Regulation 581/00 sets out what a disclosure document must include. 
    One item is a list of all the franchisees costs associated with the
    establishment of the franchise, including the amount of any deposits or
    franchise fees.  In addition, the Report of the Ministers Committee on
    Franchising (1971) by S.G.M. Grange, Q.C., prepared for the Department of Financial
    and Commercial Affairs of Ontario, which was a seminal document underlying the
    Act, expressly distinguished between franchise fees and royalties.  The same
    distinction has been made by cases in this court such as
Country Style Food
    Services Inc. v. 1304271 Ontario Ltd.
(2005), 200 O.C.A. 172 (C.A.). 
    Taking these considerations together, I agree with the motion judge that a
    franchise fee is in the nature of a fee paid for the right to become a
    franchisee.  It does not include royalties or payments for goods and services. 
    The RFA does not therefore involve a payment of a non-refundable franchise fee
    and thus meets the second requirement of s. 5(7)(g)(ii) of the Act.

[28]

I would therefore conclude that the RFA fits within the exemption provided
    by s. 5(7)(g)(ii).  Suncor had no obligation to provide TAK with a disclosure
    document.

[29]

In light of this conclusion, it is unnecessary to consider Suncors
    alternative argument that the exemption found in s. 5(7)(f) is also available
    to it.

[30]

For all these reasons I would dismiss the appeal.  Suncor is entitled to
    its costs on a partial indemnity basis which I would fix at $20,000 inclusive
    of disbursements and applicable taxes.

RELEASED: September 27, 2011 (S.T.G.)

S.T. Goudge J.A.

I agree. J. MacFarland J.A.

I agree. David Watt J.A.


